PROVOSTY, J.
Plaintiff, whose lands are enclaved by those of defendant, sued for a right of passage over the land of defendant to the public road. He prayed that he have judgment locating this road, and condemning defendant to grant him the same, and transferring to him all necessary rights, title, and interest to the space of land occupied by the same, and fixing the amount he should have to pay to defendant. The district court rejected his demand. On appeal the Court of Appeal reversed the judgment of the district court, gave him judgment, and remanded the case to the district court for the fixing of the amount to be paid defendant. Defendant then filed an exception to the jurisdiction of the court ratióne materise, on the grounds, first, that jurisdiction of the subject-matter of the suit was confided by law to the police jury, and that the police jury alone had jurisdiction of it; second, that the amount involved was below the jurisdiction of the court. The district judge overruled the exception, assigning as his reason that he could not refuse to obey the decree of the superior court, which gave him directions in the premises, and that, besides, the act of the Legislature giving to the police jury jurisdiction of the subject-matter of the suit is unconstitutional, in that “it seeks to deprive the judiciary of the functions given to it of determining between man and man as to the legality of their claims, titles, and demands, and transfers to other agencies the determination thereof.” The defendant has applied to this court for writs of prohibition to the judge and the plaintiff, restraining them from proceeding further in the cause.
Defendant argues that articles 699 and -700 of the Civil Code, upon which plaintiff’s suit is founded, have been repealed by Act No. 54, p. 88, of 1896; that a passage across a neighbor’s land cannot now be obtained, except under and by virtue of the provisions of this Act No. 54; and that by this act the jurisdiction to determine whether a passage shall be given, and what shall be paid for it, is taken away from the courts, and confided exclusively to the police jury. All this may be true, but is not defendant too late in raising the question after plaintiff has obtained a final judgment upon his demand? Granting that plaintiff has asked a thing under and by virtue of a law that has been repealed, and that the court has granted him something to which he was thus entitled, is the judgment any the less for that reason his property, or may we review this judgment of the Court of Appeal by means of a writ addressed to the district court? Let us suppose that, instead of contenting himself with the modest demand of a road, plaintiff had demanded defendant’s entire plantation, basing his demand upon some alleged right on the part of one neighbor to expropriate his neighbor’s entire plantation upon making due compensation therefor, and that the court had sanctioned the demand; could this court review the judgment in the manner here attempted? It might be an outrageous judgment, but can outrageous judgments of the appellate courts be reviewed by means of writs of prohibition to the judges of the trial courts? We imagine not.
No doubt a judgment coram non judice may by appropriate writ be arrested at any stage of the.proceedings, but was this judgment of the Court of Appeal of that character? The demand was that defendant be required to surrender a given portion of his land, and receive in return therefor a sum to be fixed by the court. Perhaps the demand was one which could be legally formulated only before the police jury, and which before the district court was utterly unfounded in law; but, such as it was; it was one of which, provided the amount involved was sufficient, the district court and the Court of Appeal most assuredly had jurisdiction.
Was the amount involved sufficient to confer jurisdiction on the court? Defendant says there, is no allegation of value, and *245that the only proof of value is the testimony of one witness to the effect that the five acres of land to be taken are worth $3 per acre, which would.' make a total of $15, whereas the amount really involved, can be shown to exceed $2,000. In the absence of any motion to dismiss for want of jusidiction ratione materise, the court was justified in assuming that the value of five acres ■of land, to be taken for the purposes of an ordinary plantation road, did not exceed $2,-■000, even with the addition of any probable damages to defendant’s plantation. The ■court was also justified in supposing that the expropriation of a road might well involve more than $100. By appealing to the Court ■of Appeal the plaintiff practically admitted that the defendant was entitled to more than the amount of the lower jurisdiction of the court; and, on the other hand, defendant, by not excepting to the jurisdiction of the court ratione materise, practically admitted that the amount plaintiff should be required to pay for the road did not exceed the upper limit of the court’s jurisdiction. Although a court should not entertain jurisdiction in a case where it has none, yet it need not be finical about it. If it apparently has jurisdiction, and no one objects, it may entertain jurisdiction; and after final judgment it will be too late to institute an inquiry into the question of value. In the present case the amount involved was apparently sufficient to confer jurisdiction, and even now nothing shows that it was not.
“Only when it is made evident that jurisdiction has been illegally assumed, this court will interpose its prohibitive authority.” Coltharp v. Holmes, 43 La. Ann. 1186, 10 South. 172.
The rule nisi is discharged, and the application for prohibition is denied, at the cost of the relator.